       Case 6:20-cv-00482-ADA Document 44-22 Filed 11/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                            Case No. 6:20-cv-00482-ADA

              Plaintiff,
                                                      JURY TRIAL DEMANDED
       v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

              Defendants.



                                   [PROPOSED] ORDER

       The Court, having reviewed and considered Defendant’s Motion for Intra-District Transfer

of Venue to the Austin Division, does hereby ORDER that the above-captioned action be

TRANSFERRED to the Austin Division but remain on the docket of United States District Judge

Alan D Albright.

       SIGNED this ________ day of ____________________, 2020




                                             HONORABLE ALAN D ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE




                                              1
